 

Case 4:19-mj-01424 Document 1 Filed on 08/01/19 in TXSD Page 1 of 10

‘ AO 106 (Rev. 06/09) Application for a Search Warrant pe ; |

 

UNITED STATES DISTRICT COURT AUB 012015
for the
Southern District of Texas Deva: 4 Bradley, Chak of Cou

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

1) Apple I-phone, Model: MN9U2LL/A; S/N: C76SM3SMHGJF, belonging to Otoniel
MONGE- Alvarez

“= —H19-1424M

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

1) Apple I-phone, Model: MN9U2LL/A; S/N: C76SM3SMHG7F, belonging to Otonicl MONGE-Alvarez

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
& evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 conspiracy to possess with intent to distribute a controlled substance

The application is based on these facts:

See attached Affidavit.

of Continued on the attached sheet.

CO Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

Reviewed by: ? eV, V4,
Reviewed by: Applicant y-Sighatire

Tobie Bogue, Task Force Officer
Printed name and title

Swom to before me and signed in my presence.
Date: oY -J-/ 9 ZA. fo

. OL Lo Judge f signature
City and state: Houston, Texas Nancy K. JohpSon U.S. Magistrate Judge

Printed name and title

 
 

 

Case 4:19-mj-01424 Document1 Filed on 08/01/19 in TXSD Page 2 of 10

Case No.

 

In the matter of an application for a warrant to

search an Apple I-phone, Model: NDU97J/A;

S/N: DQGNP35BF8GH, and Apple I-phone, .

Model: MN9U2LL/A; S/N: H 1 9 ™ 1 4 2 4 M
C76SM3SMHG7F, belonging to Otoniel

Monge-Alvarez

 

 

 

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR SEARCH WARRANT

I, Tobie Bogue, a Detective with the LaPorte Police Department and assigned as a Task Force
Officer (TFO) with the United States Drug Enforcement Administration (“DEA”), having been duly
sworn, depose and state:

Introduction and Agent Background

1. I am a Detective with the LaPorte Police Department and assigned as a Task Force
Officer with the United States Drug Enforcement Administration (“DEA”), Houston Field Division
in Houston, Texas, and have been so assigned there for more than seven (7) years. I have been
employed by the LaPorte Police Department for more than seventeen (17) years.

2. I am familiar with the ways in which drug traffickers conduct their business,
including, but not limited to, their methods of transporting and distributing narcotics; their use of
traditional cellular telephones, direct connect cellular telephones, digital display paging devices,
and their use of numerical codes and code words to conduct transactions. I am also familiar with
the ways in which drug traffickers and people associated with drug traffickers use cellular
telephones and the various functions and applications of cellular telephones such as sending,

receiving and storing emails; sending, receiving, and storing text messages, which is commonly
 

 

Case 4:19-mj-01424 Document 1 Filed on 08/01/19 in TXSD Page 3 of 10

referred to as short message system (SMS), to communicate with each other concerning their
criminal activity and events surrounding their criminal activity. I also know that drug traffickers
use their cellular telephones to store information and data such as names, addresses, and
telephone numbers of co-conspirators; calendar information including dates, entries, and
notations of events and circumstances concerning their criminal activity; and audio and video
files of events associated with their criminal activity.

3. I know based on my training and experience, that narcotics and money laundering
organizations routinely utilize several operational techniques. These practices are designed and
implemented to achieve two paramount goals: First, the successful facilitation of the
organization’s illegal activities which consist of the distribution of controlled substances and the
subsequent repatriation of the proceeds of that illegal activity; and secondly, minimizing the
exposure of organizational members, particularly those operating in management roles, from
investigation and prosecution by law enforcement.

4. As a result of my training and experience, I am familiar with how various drugs
are used and the typical distribution and trafficking methods used by drug dealers and traffickers.

In addition, I am also familiar with the typical methods used by traffickers to meet in different
locations in order to exchange bulk US Currency for illicit substances. Based on my experience,
I know that drug dealers frequently use cellular telephones and the functions and applications of
cellular telephones to contact each other and/or their co-conspirators to arrange for the delivery
of bulk amounts of illicit substances to be later re-distributed.

5. The information in this Affidavit is based upon my own personal knowledge, as

well as information received from the witnesses and other law enforcement sources. Because
 

 

 

 

 

Case 4:19-mj-01424 Document 1 Filed on 08/01/19 in TXSD Page 4 of 10

this Affidavit is made for the limited purpose of establishing probable cause to search the cellular
phone described in Attachment A, I have not recited each and every fact known to me as a result
of the investigation described below.
Place to be Searched
6. Based on my experience, training, statements made by other law enforcement
agents/officers pertaining to this investigation and the following observations and facts, I believe
that at this time, in the following telecommunications devices/cellular devices (again, more
particularly described in Attachment A):
a. Apple I-phone, Model: NDU97J/A; S/N: DQGNP35BF8GH; International
Mobile Equipment Identity (IMEI): 990003 194436438 (hereafter device 1)
b. Apple I-phone, Model: MN9U2LL/A; S/N: C76SM3SMHG7F with a white
case (hereafter device 2)
there is being concealed property which constitutes evidence of possible violations of Title 21,
United States Code, Sections 846, 841 (a)(1) and (b)(1)(A)(vii), Conspiracy to Possess with the
intent to distribute a controlled substance, to wit: approximately five (5) kilograms of crystal

methamphetamine, a Schedule II controlled substance.

Facts Supporting Probable Cause

7. In July of 2019, Task Force Officer (TFO) Moises Zamora began an investigation into
two unknown males (UM1 and UM2) believed to be Sources of Supply (SOS) based out of
Mexico. TFO Zamora began cellular phone conversations with UM1 and UM2, both of whom
were looking for customers in the Houston, Texas area to purchase kilogram amounts of crystal
methamphetamine. TFO Zamora continued conversations with both UM’s through July 2019
when one of the UM’s agreed to arrange the delivery of five (5) kilograms of crystal
methamphetamine to TFO Zamora in Houston, Texas for the price of $5,000.00 per kilogram.

3
 

 

Case 4:19-mj-01424 Document:1 Filed on 08/01/19 in TXSD Page 5 of 10

TFO Zamora was informed by one of the UM’s that someone in Houston would contact TFO
Zamora for the purpose of delivering the five (5) kilograms of crystal methamphetamine.

8. On July 25, 2019, TFO Zamora was placed into cellular phone contact with a person
who was later identified as being Otoniel MONGE-Alvarez (512-716-9583). MONGE-Alvarez
informed TFO Zamora that he was calling on behalf of one of the UM’s and that he was the
person that was going to deliver the five (5) kilograms of narcotics to TFO Zamora.

9. MONGE-Alvarez informed TFO Zamora that he was going to be at work until 7
o’clock in the evening and that he would meet at approximately 7:45 p.m. to complete the
narcotic transaction. Through the conversations, MONGE-Alvarez agreed to meet with TFO
Zamora at 13340 Tomball Parkway, Houston, Harris County, Texas. At approximately 8:00
p.m., MONGE-Alvarez called TFO Zamora to advise that he was arriving at the agreed location
and driving a white Toyota Tacoma.

10. Upon locating MONGE-Alvarez’s vehicle and upon TFO Zamora being told by
MONGE-Alvarez that he had the narcotics, TFO Zamora directed Agents/Officers to stop and
arrest MONGE-Alvarez in the parking lot. A search of MONGE-Alvarez’s vehicle resulted in
the discovery of a plastic water container positioned on top of the back passenger side seat.
Inside the water container Agents/Officers located five (5) clear plastic baggies with each
containing an amount of suspected crystal methamphetamine for a total approximate weight of
five (5) kilograms. One of the bags had a sample field tested which tested positive for the
presence of methamphetamine. Agents also found a loaded .25 caliber pistol with two extra
loaded magazines in the center console of the vehicle.

11. At the time of arrest, MONGE-Alvarez, who was the sole occupant of the Toyota
 

 

 

Case 4:19-mj-01424 Document:1 Filed on 08/01/19 in TXSD Page 6 of 10

Tacoma, was found to have two cellular phones in his possession. Agents found an Apple I-
phone (device 1) and an Apple I-phone with a white case (device 2), both located inside the
vehicle where MONGE-Alvarez was sitting in the vehicle. MONGE-Alvarez admitted
ownership of both phones. Post arrest, TFO Zamora called the phone number that had been used
to speak with MONGE-Alvarez. It was at this time that Agents observed that device 2 started to
ring.

12. Otoniel MONGE-Alvarez has been arrested federally via Criminal Complaint (H19-
1379M) for Conspiracy to Possess with the intent to distribute a controlled substance, to wit:
approximately five (5) kilograms of crystal methamphetamine, a Schedule IH controlled substance
in the Southern District of Texas. Since the time of arrest, the cellular devices at issue have been
in the custody and care of the Drug Enforcement Administration (DEA) in the Southern District
of Texas, and have been maintained according to DEA policies with respect to chain of custody
for evidence.

14. Since I know that people involved in the distribution and sale of narcotics, and
laundering of the proceeds, commonly use cellular devices/telephones as a means to
communicate with one another and the cellular telephone users will often store names and
numbers in their phone’s directory and speed dialing functions, I believe that probable cause
exists to suspect that such evidence will be secured from the devices at issue. I also believe that
this evidence may be located in the devices’ text messaging features; the sent and received
messages stored in the devices’ memories and in the electronic “memory” of each device that
records and stores information regarding the most recent calls to and from the phones. The sent

and received messages stored on the phone may also include those from applications to include
Case 4:19-mj-01424 Document1 Filed on 08/01/19 in TXSD_ Page 7 of 10

 

but not limited to: Facebook Messenger, Snap Chat, What’s App, etc.
15. In this matter, I believe that the defendant was using cellular devices to

communicate with others and to make arrangements for the delivery and transportation of illicit

 

narcotics, that there is probable cause to believe the cellular device(s) described in Attachment A

Tobie Bogue —
Task Force Officer
Drug Enforcement Administration

contain evidence of narcotics trafficking.

 

 

wt
SUBSCRIBED AND SWORN TO BEFORE ME this the / _ day of JA 4 ,

2019, and I hereby find probable cause individually (as evidence by my check mark) for:

ZZ, L
Oxf y K Jotney

ves ates Magistrate Judge
out

hern Disfrict of Texas

 

 

 

 

 
 

 

Case 4:19-mj-01424 Document:1 Filed on 08/01/19 in TXSD Page 8 of 10

ATTACHMENT A
Place to Be Searched
The cellular phones to be searched are an Apple I-phone Model: NDU97J/A; S/N:
DQGNP35BF8GH; IMEI: 990003 194436438, and an Apple I-phone Model: MN9U2LL/A; S/N:

C76SM3SMHG7F, belonging to Otoniel MONGE-Alvarez.

The Apple I-phone Model: NDU97J/A; S/N: DQGNP35BF8GH; IMEI:
990003 194436438, and an Apple I-phone Model: MN9U2LL/A; S/N: C76SM3SMHG7F, were
seized and secured on July 25, 2019 by law enforcement authorities and is currently in the

possession of the Drug Enforcement Administration in Houston, the Southern District of Texas.
 

 

 

 

 

Case 4:19-mj-01424 Document-1 Filed on 08/01/19 in TXSD Page 9 of 10

ATTACHMENT B

The following items to be seized in whatever form (including electronic), found at the

Place to be Searched described in Attachment A, including any digital devices, for evidence,

fruits or instrumentalities of violations of Title 21, United States Code, Sections 846, 841 (a)(1)

and (b)(1)(A)(ii), Conspiracy to Possess with the intent to distribute a controlled substance and

Possession with the intent to distribute a controlled substance related to offenses occurring from

July, 2019, as further described in the search warrant affidavit. These records and materials are

more specifically described below.

a.

b.

Contact names and numbers;

Historical call logs;

Photographs/videos;

Internet browsing history;

Any stored Global Positioning System (GPS) data
Text or multimedia messages (SMS and MMS);

Any emails, instant messaging, or other forms of communication of which said
devices are capable;

Voicemail messages on said device
Recordings on said device

Any social media posts or messaging, and any images associated thereto,
including but not limited to that on Facebook, Twitter, and Instagram

Tracking data and way points
Evidence of who used, owned, or controlled the digital device at the time the

things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
 

 

Case 4:19-mj-01424 Document 1 Filed on 08/01/19 in TXSD_ Page 10 of 10

browsing history, user profiles, email, email contacts, “chat,” instant messaging
logs, photographs, and correspondence;

e. passwords, encryption keys, and other access devices that may be necessary to
access the digital device;

f. records of or information about Internet Protocol addresses used by the digital
device;
g. records of or information about the digital device’s Internet activity, including

firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses.

h. Computer files or fragments of files

i. SD Cards or flash drives attached or embedded in the above described devices that
can be used to store electronic data, metadata, and temporary files
